Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the phrase “is disclosed (see line 2)” is redundant in an abstract of the disclosure of a patent application.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “presented is”, “is/are presented”, “the invention pertains to” and “we have invented”, and so-on, are all redundant. An abstract of the disclosure should simply describe the device or process rather than referring to its provision, disclosure or invention.
Claim Objections
Claim 3 is objected to because of the following informalities:  In claim 3, line 1, “thee” should apparently be –the—; in claim 3, line 2, “fictional” should apparently be –frictional--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 3, “the magnetic pad” appears to lack a clear antecedent basis (see the beginning of the line, where the recitation reads “a magnetized pad”); also note claim 8, line 2; claim 9, line 2, claim 11, line 1; and claim 16, line 2. In claim 1, line 4, the relative term “a larger footprint” is confusing in that it implies a relative condition (“larger”) but does not specify with respect to what element or standard the relativity is being claimed. In claim 2, lines 1-2, the recitation of the particular vehicle type is confusing in that claim 1, from which this claim depends, refers to the device only (and does not appear to include the vehicle in the combination), resultantly the scope of this further limitation is not clear (also see claim 4, lines 1-2). In claim 3, line 1, “thee bottom surface” lacks a clear antecedent basis (also see claims 15 and 16). In claim 6, line 2, the phrase “a embodied magnet” is confusing. In claim 18, lines 1-2, the recitation of an LED being pressure sensitive is entirely unclear in that no particular operative characteristic associated with pressure sensitivity (other than known sensitivity to damage or breaking) is initially understood to be associated with an LED.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Talynn (US 2014/0014445). Talynn teaches a device to stabilize and level a recreational vehicle such as a trailer (402) including a leveling jack (one of 406, 408, 410) to connect to the vehicle, an upper portion of the jack (portion above 404) connected to an underside of the vehicle to the breadth claimed (e.g., one of 406, 408, 410 is connected to 404, which includes both a top and underside), a magnetized or magnetic pad (102; connecting portions 202 may be magnetic, see ¶0019) which accommodates the lower end of the jack and provides a footprint which is larger than that of the jack itself, the arrangement further including at least one first interlocking chock (104) and at least one second interlocking chock (also 104, see figure 3), the chocks including mating connecting portions (302, 302) which may be coupled to connecting portions 202, the connection anticipated as being magnetic (¶0033), and as such would be understood to necessarily include an embodied magnet (¶0033: “The actual means of coupling the two attachment structures 202, 302 together may depend on the form of the attachment structures 202, 302. By way of example and not limitation, each tongue block attachment structure 302 may be coupled with a respective wheel chock attachment structure 202 by screwing threads together, snapping, hook and loop, magnets, etc.”; the chock elements connectable to one another via the intervening structure of the connecting elements and the magnetic pad (see the connected condition, figure 1) to form a block.
Claim(s) 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gregory (US 2019/0299943). Gregory teaches a leveling and stabilizing device for a recreational vehicle that may be a trailer, including a leveling jack (56, 58) having a bottom end (58) for engaging a top of a magnetic pad (102, 106, 108), the magnetic pad having magnets (132 and/or 151), the pad being configured to provide a larger footprint than the bottom end of the leveling jack (e.g., larger than bottom end 58) and used for supporting, leveling or stabilizing the vehicle; the device including at least one interlocking chock (104); an upper portion of the jack (portion of 56 above 52) connected to an underside of the vehicle to the breadth claimed (e.g., 56 is connected to 52, which includes both a top and underside).

Claim(s) 1, 2, 4, 7, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Andersen (US 2019/0217825). Andersen teaches a device to stabilize and level a recreational vehicle which may be a trailer, motor home, travel trailer, fifth wheel trailer, toy hauler, tent trailer or other vehicle, including a leveling jack (20) to connect to the vehicle, and a magnetic pad (100) configured top contact the leveling jack, wherein the pad provides a larger footprint than that of the jack to stabilize and level the vehicle, the bottom surface of the pad engaging a ground surface, the leveling jack having an upper end connected to an underside of the vehicle (10, figure 3) and a lower end (25) configured to contact the pad’s top surface, the top surface of the pad having at least one embedded magnet (130; see ¶0024: “a magnet 130 positioned adjacent or embedded in the top surface 110 of the spacer 100”), under the condition that the magnet is embedded in the pad, it is understood to necessarily be placed in a pocket rather than on top of the surface otherwise it would not reasonably be understood to be “embedded”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Evans et al. (US 5,419,524). The reference to Andersen is discussed above and while teaching a bottom surface to the pad (e.g., 160), does not expressly teach the provision of a tread surface on the bottom which includes a multiple tread pattern. Evans et al. teach that it is well known to provide, on the bottom, ground-facing, surface of a leveling pad, a plurality of tread features (14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50) which distribute the weight of the vehicle as conveyed through a support leg or jack to a ground surface along numerous geometric paths. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the bottom of the pad element taught initially by Andersen with the tread features taught by Evans et al., which distribute the vehicle weight along numerous paths, for the purpose of providing even distribution of weight along elements extending in a number of directions, resultantly providing a frictional connection between the pad and the ground (e.g., as defined by the downward weight, area over which the weight is applied, coefficient of static friction between the pad tread surfaces and ground and the interaction between the ground and edges of the tread features). 

Claim(s) 10, 12, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (cited above).
As regards claim 10: the reference to Andersen, while teaching at least one magnet, does not expressly indicate the at least one magnet being neodymium. Neodymium magnets are well known as being very commonly used rare-earth magnets which are also generally understood to be the highest strength commercially available magnets. As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make provide the at least one magnet as being neodymium for the purpose of using a magnet which is commonly available and is of a high strength, to ensure that it provides a robust connection between the base of the jack and the top of the pad.
As regards claims 12 and 14: the reference to Andersen, while teaching a magnet provided in the top of the pad, does not explicitly mention the magnet being attached by an adhesive, the adhesive being a two-part epoxy. Initially it is well understood that an adhesive would be desirable in order to ensure that the magnet[s] are not unexpectedly separated from the pad, for example if the attractive force between the magnets and jack base is strong. As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an adhesive to connect the magnets to the pad to ensure that they remain with the pad. Further to the extent that two part epoxies are notoriously old and well-known as adhesives, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a two-part epoxy for this purpose, in order to ensure a robust connection between magnet and pad via an adhesive which is very commonly known and commercially available.
As regards claim 16: the reference to Andersen initially teaches the use of a pad having a round section, and additionally anticipates the use of a further round section element (i.e., in this case, a second pad placed under the first pad) for the purpose of obtaining greater height (see ¶0012). The reference to Andersen does not expressly teach that the pad and/or second structure is/are cylindrical. The adjustment of the geometric shape of an element is understood to be within the skill level of the ordinary practitioner, and it is well held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In this case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the shape of the pad and second pad structure as being expressly cylindrical, there being no evidence of an unexpected result associated with this shape, for the purpose of forming a structure that has a uniform cross section which is geometrically less complex to make and/or which requires less complexity in the making of a mold (if the element is cast) or requires a less complex forming process (if the element is machined).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory (cited above). The reference to Gregory is discussed above and while teaching that the device can be made of a durable plastic, does not expressly mention the use of high-density polyethylene. Polyethylene is beneficially known as being of a class of lightweight thermoplastics resistant to chemicals and moisture, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the magnetic or magnetized pad taught by Gregory from a high-density polyethylene plastic in order to form the pad from a material which is lightweight while still being strong, and which is resistant to moisture, since the pad is likely to be placed in contact with a ground surface.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Jeong (US 2013/0223048). The reference to Andersen is discussed above and while teaching a structure modified to be cylindrical (see treatment of claim 16), does not teach the structure as having LEDs, or “pressure sensitive” LEDs. Jeong teaches that it is well known to provide a vehicle chock element (100), which is provided with a light source (200 in general) which may be formed with LEDs (210, ¶¶0008, 0029) and which may be controlled by a pressure sensor (320) responsive to weight. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the cylinder structure of the arrangement taught by Andersen as modified above with LEDs operable by a pressure sensing structure as suggested by the illuminated chock arrangement taught by Jeong for the purpose of increasing safety of the device and pad usage of the arrangement taught by Andersen as modified, e.g., so that a user of the device and pad taught by Andersen as modified would be aware of the presence and location of the device and pad under the vehicle, for example when the vehicle is being stabilized and leveled in the evening once reaching a destination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neumann teaches a pair of chocks which connect to each other to form a rectangular block; Cook and White et al. teach modular pads or spacers for leveling; Rose teaches a vehicle with plural leveling jacks; Sauber teaches a leveling pad with tread features; Chrisco et al. teach chocks which interlock for storing; Hidding et al. and Hu teach multi-part chocks with interlocking features; Decker teaches a level indicator with illumination feature; Garceau teaches a leveling mechanism with illumination feature.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616